                     1   Gregory B. Thomas (SBN 239870)
                         E-mail: gthomas@bwslaw.com
                     2   Temitayo O. Peters (SBN 309913)
                         E-mail: tpeters@bwslaw.com
                     3   BURKE, WILLIAMS & SORENSEN, LLP
                         1901 Harrison Street, Suite 900
                     4   Oakland, CA 94612-3501
                         Tel: 510.273.8780 Fax: 510.839.9104
                     5
                         Attorneys for Defendant
                     6   DANNY SWANSON
                     7

                     8                                   UNITED STATES DISTRICT COURT
                     9                                 EASTERN DISTRICT OF CALIFORNIA
                 10

                 11      JANE DOE,                                          Case No. 2:18-cv-00667-TLN-AC
                 12                      Plaintiff,                         STIPULATION AND ORDER FOR
                         v.                                                 EXTENSION OF TIME TO FILE
                 13                                                         RESPONSE TO FIRST AMENDED
                         SAN JOAQUIN COUNTY, SHERIFF                        COMPLAINT
                 14      STEVE MOORE, DANNY SWANSON
                         AND DOES 1-25,                                     [Civ. L. Rule 144; Fed. R. Civ. P. 6]
                 15

                 16                      Defendants.

                 17               Pursuant to Eastern District Civil Local Rule 144, and Federal Rule of Civil Procedure 6,
                 18      Plaintiff Jane Doe (“Plaintiff”) and Defendants San Joaquin County, Sheriff Steve Moore and
                 19      Danny Swanson (collectively “Defendants”), by and through their attorneys of record, hereby
                 20      stipulate to an extension of time for Defendants to move, plead, or otherwise respond to
                 21      Plaintiff’s First Amended Complaint, as follows:
                 22               1.       On June 9, 2019, Plaintiff filed a First Amended Complaint against Defendants
                 23      alleging various federal constitutional and state law claims in the United States District Court for
                 24      the Eastern District of California (2:18-cv-00667-TLN-AC).
                 25               2.       Under Federal Rule of Civil Procedure 15(a)(3), Defendants currently must file
                 26      their responses to the First Amended Complaint by June 24, 2019.
                 27               3.       Plaintiff and Defendants are scheduled to mediate this matter on August 5, 2019, at
                 28
B URKE , W ILLIAMS &                                                                           STIPULATION AND ORDER FOR
   S ORENSEN , LLP
                         OAK #4826-4919-7977 v1                                                  EXTENSION OF TIME TO FILE
  ATTORNEYS AT LAW
      OAKLAND                                                                                       RESPONSIVE PLEADINGS
                     1   ADR Services in Oakland, California, to attempt to resolve the lawsuit.

                     2          4.      Mediation may obviate the need for Defendants to file a response to the First

                     3   Amended Complaint.

                     4          5.      On June 10, 2019, Plaintiff and Defendants, through their respective counsel of

                     5   record, met and conferred regarding the suitability of extending Defendants’ time to respond to

                     6   the First Amended Complaint pending the outcome of mediation under Eastern District Civil

                     7   Local Rule 144 and Federal Rule of Civil Procedure 6.

                     8          6.      An appropriate extension of time to respond to the First Amended Complaint,

                     9   beyond the scheduled mediation date, would exceed the twenty-eight (28) days allowed under

                 10      Eastern District Civil Local Rule 144 without Court approval.

                 11             7.      This is the first stipulation for an extension of time to file a response to the First

                 12      Amended Complaint.

                 13             Based on the foregoing, IT IS HEREBY STIPULATED, by and between all parties

                 14      through their respective counsel of record, that:

                 15             (1)     Defendants San Joaquin County and Sheriff Steve Moore’s deadline to move,

                 16      plead, or otherwise respond to the First Amended Complaint is extended through and including

                 17      August 19, 2019.

                 18      ///

                 19      ///

                 20      ///

                 21      ///

                 22      ///

                 23      ///

                 24      ///

                 25      ///

                 26      ///

                 27      ///

                 28      ///
B URKE , W ILLIAMS &                                                                          STIPULATION AND ORDER FOR
   S ORENSEN , LLP
  ATTORNEYS AT LAW
                                                                         -2-                    EXTENSION OF TIME TO FILE
      OAKLAND                                                                                      RESPONSIVE PLEADINGS
                     1          (2)    Defendant Danny Swanson’s deadline to move, plead, or otherwise respond to the

                     2   First Amended Complaint is extended through and including August 19, 2019.

                     3          IT IS SO STIPULATED.

                     4

                     5   Dated: June 13, 2019                          BURKE, WILLIAMS & SORENSEN, LLP
                     6

                     7
                                                                       By: /s/ Gregory B. Thomas, Esq.
                     8                                                    Gregory B. Thomas
                                                                          Temitayo O. Peters
                     9                                                    Attorneys for Defendant
                                                                          DANNY SWANSON
                 10

                 11      Dated: June 13, 2019
                 12

                 13                                                    By: /s/ Stanley Goff, Esq. (authorization
                                                                              obtained via email on 6/13/19)
                 14                                                       Stanley Goff, Esq.
                                                                          Attorneys for Plaintiff
                 15                                                       JANE DOE
                 16
                         Dated: June 13, 2019                          HERUM CRABTREE SUNTAG
                 17

                 18

                 19                                                    By: /s/ Dana A. Suntag, Esq. (authorization
                                                                              obtained via email on 6/13/19)
                 20
                                                                          Dana A. Suntag, Esq.
                 21                                                       Attorneys for Defendants
                                                                          SAN JOAQUIN COUNTY and SHERIFF
                 22                                                       STEVE MOORE

                 23

                 24

                 25

                 26

                 27

                 28
B URKE , W ILLIAMS &                                                                    STIPULATION AND ORDER FOR
   S ORENSEN , LLP
  ATTORNEYS AT LAW
                                                                     -3-                  EXTENSION OF TIME TO FILE
      OAKLAND                                                                                RESPONSIVE PLEADINGS
                     1                        ORDER EXTENDING TIME TO FILE
                                     RESPONSE TO PLAINTIFF’S FIRST AMENDED COMPLAINT
                     2

                     3          IN CONSIDERATION of the parties’ Stipulation extending Defendants’ time to file a

                     4   response to Plaintiff’s First Amended Complaint, and for good cause shown therein, it is

                     5   ORDERED that Defendants’ deadline to move, plead, or otherwise respond to Plaintiff’s First

                     6   Amended Complaint is extended from July 1, 2019 through and including August 19, 2019.

                     7

                     8   Dated: June 13, 2019

                     9

                 10                                                        Troy L. Nunley
                                                                           United States District Judge
                 11

                 12

                 13

                 14

                 15

                 16

                 17

                 18

                 19

                 20

                 21

                 22

                 23

                 24

                 25

                 26

                 27

                 28
B URKE , W ILLIAMS &                                                                    STIPULATION AND ORDER FOR
   S ORENSEN , LLP
  ATTORNEYS AT LAW
                                                                     -4-                  EXTENSION OF TIME TO FILE
      OAKLAND                                                                                RESPONSIVE PLEADINGS
